99Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in FRANCE on 6/3/16. It is noted, however, that applicant has not filed a certified copy of the FRANCE application as required by 37 CFR 1.55. Examiner notes that the 5/4/16 copy is filed but not this copy.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is indefinite because it is not clear what “forms a piece of revolution” means with respect to the adapter. The metes and bounds therefore for this subject matter cannot be determined.
Claim 9 recites “the adjacent rim flange” but the claim lacks antecedent basis for this subject matter. 
Claim 9 recites “the axially inner face of said axially outer end” (line 15) but the claim lacks antecedent basis for this subject matter. 
Claim 16 is indefinite because it is not clear what “forms a piece of revolution” means with respect to the adapter. The metes and bounds therefore for this subject matter cannot be determined.
Claim 16 recites “the adjacent rim flange” but the claim lacks antecedent basis for this subject matter. 
Claim 16 recites “the axially inner face of said axially outer end” (line 15) but the claim lacks antecedent basis for this subject matter. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4373567 to Declercq.

Regarding claims 9 and 10, Declercq discloses an adapter with an axially inner end (end with 46), an axially outer end (end with 44), a body (that portion between 44 and 46 that extends axially), a radially inner and outer face (as evident from Fig. 1) the inner end with an axially outer face substantially at a right angle to the axis (as evident from Fig. 1), an adapter seat (that portion in contact with the bead of the tire) with a base (axially extending portion of such contact) and a shoulder (radially extending portion of such contact) with the intersection of the base and shoulder forming D1 and a rim seat 16 forming D3 with the difference between D1 and D3 being substantially equivalent to the inner diameter of the tire and the outer diameter of the rim but does not disclose such as between 27.8 mm to 30 mm. However, such would have been obvious to one of ordinary skill in the art given variously sized tire 
Regarding claims 12-14, Declercq discloses that the inclination angles of the radially inner face and outer face are substantially the same but does not disclose the angle or specifically that the angles are identical. However, given that the radially outer face should be equivalent to the same surface of the rim which is in direct abutment with the radially inner face of the adapter, it would have been obvious to one of ordinary skill in the art to make such angles equal with the motivation of simulating the bead surface of the rim with that of the actual bead surface of the adapter. Further, the choice of angle would have been obvious to one of ordinary skill in the art as such appears to be shown in the drawings and would therefore suggest to one of ordinary skill such as small angle of between 5 and 8 degrees. 
Regarding claim 15, Declercq discloses that the shoulder is substantially at a right angle to the rotational axis (as evident from Fig. 1). 
Regarding claim 16, Declercq discloses such for a rolling assembly with a tire, a rim, a two bead seats on the rim (as evident from Fig. 1) and the adapter as set forth above in the discussion of claims 9 and 10 with the same motivations to achieve the diameter dimensions also discussed above. 
Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Declercq discloses an adapter where the width is not much greater than 0 as between the shoulder and the axially outer face of the inner end. Therefore, it would not make sense to modify the product substantially to achieve the claimed width. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT A BROWNE/               Primary Examiner, Art Unit 3617